 
STRATEGIC SUPPLY AGREEMENT
 
This Strategic Supply Agreement (this “Agreement”) is entered into as of the 3rd
day of April, 2008 (the “Effective Date”), by and between Lev Pharmaceuticals,
Inc., a Delaware corporation (the “Buyer”) and Plasma Centers of America, LLC, a
Nevada limited liability company (“Seller”). Buyer and Seller are referred to
collectively herein as the “Parties.”
 
RECITALS
 
WHEREAS, Seller owns and operates plasma collection centers at various sites
throughout the United States and is willing, on the terms and conditions
described herein, to construct and operate three additional plasma collection
centers (the “New Centers”); and
 
WHEREAS, in accordance with and subject to the terms and conditions of this
Agreement, including the Seller’s achievements of the operating targets for the
New Centers, Buyer desires to purchase from the Seller the New Centers and such
related assets, properties and rights described herein and the Seller desires to
sell such assets, properties and rights, all on the terms and conditions set
forth herein.
 
NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.
 
Section 1. Certain Definitions.


“Affiliate” shall mean any subsidiary, parent company, or other legal entity
that directly or indirectly controls, is controlled by, or is under common
control with or of a Party. For purposes of this definition, “control” means the
direct or indirect ownership of more than fifty percent (50%) of the profits or
earnings of the legal entity, or the right or power to direct the policy
decisions of the legal entity.


“Applicable Laws” shall mean all applicable federal, state, local and foreign
laws, requirements, regulations, guidelines, licenses and directives, including
applicable current Good Manufacturing Practices (“cGMPS”), including all
specifications and procedures for plasma sourcing, plasma testing, and in
process testing and all regulations, specifications, and procedures contained
therein, including without limitation, all applicable U.S. FDA laws,
requirements, regulations, guidelines, licenses and directives, including
applicable cGMPs and the FD&C Act.


“Foreign Regulatory Approvals” shall mean all necessary regulatory approvals and
permits for the operation of a Plasma collection facility pursuant any treaties,
statues, regulations and other requirements applicable in the European Union or
any member country of the European Union.


“Material Adverse Effect” shall mean any effect or change that would be
materially adverse to the business, assets, condition (financial or otherwise),
operating results, or operations, of the New Centers and Seller, taken as a
whole, or to the ability of any Party to consummate timely the transactions
contemplated hereby.


“Plasma” shall mean “Source Plasma” as defined by the United States Food and
Drug Administration (“FDA”) in 21 C.F.R. 640.60 that meets the definitions and
specifications of Buyer set forth in Schedule 1 (the “Specifications”), attached
hereto and incorporated by reference herein.


“Qualified Center” shall mean a New Center (defined above) that has satisfied
the Operating Benchmarks (defined below) within the required timeframes.


[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

Page 1

--------------------------------------------------------------------------------




“Regulatory Approvals” shall mean all necessary regulatory approvals and permits
for the operation of a Plasma collection facility, including FDA licensure, IQPP
certification, CLIA and required state licensing.


Section 2. General Terms and Obligations


2.1 Construction of New Centers. Pursuant to the terms and conditions of this
Agreement, Seller shall design, construct and operate the three New Centers. The
locations and construction schedule for each of the New Centers shall be as
mutually agreed upon by the Parties by action of the Management Committee;
provided, however that the Parties hereby agree that the schedule for the
construction and completion of the New Centers shall be as set forth on Exhibit
A to this Agreement.


2.2 Management Committee. 


  (a) There shall be a management committee (the “Management Committee”)
comprised of a total of three (3) representatives to be appointed by Buyer and
Seller and established within 30 days of the Effective Date. The Parties shall
notify each other in writing of its selection of persons to serve as its
representatives on the Management Committee within ten business days from the
Effective Date. The Management Committee shall be comprised at all times of an
odd number of individuals and the Buyer shall have the right to appoint a
majority of the members of the Management Committee. If, however, the Management
Committee must be constituted with a majority of representatives of Seller, then
Management Committee action shall require the consent of all Buyer
representatives. One of Buyer’s representatives shall act as the Chairman of the
Management Committee.


  (b) The purpose of the Management Committee shall be to oversee the site
selection, construction and operation of the New Centers prior to acquisition by
Buyer, including without limitation the establishment of an automated donor
management system to be used in the New Centers. Within ninety (90) days of the
Effective Date, the Management Committee shall identify the geographic locations
of each of the three New Centers contemplated by this Agreement and agree in
writing as to the identity of each of the three New Centers. The maximum number
of New Centers covered by this Agreement shall be the three New Centers agreed
upon as the New Centers by the Management Committee and absent an express
written agreement between the Parties, neither Party shall have the right to add
an additional New Center to the scope of this Agreement in order to replace a
New Center that fails to be deemed a Qualified Center for which a Party elects
not to require the sale or purchase of a Qualified Center. Through its
representatives on the Management Committee, Buyer shall approve, for all New
Centers, all lease terms, facility designs, construction schedules, hiring of
management staff, and an automated donor management system to be implemented in
each New Center. The Parties however agree that the facility design of the New
Centers will be substantially similar to the collection centers currently owned
and operated by Seller from which Buyer has purchased Plasma from Seller
pursuant to arrangements or agreements independent of this Agreement.
Notwithstanding the foregoing, the Management Committee shall have the authority
to require particular specifications for the New Centers, in its sole
discretion. The Management Committee will have the authority to approve any
modifications to the construction schedule set forth on Exhibit A and shall
certify when the targets incorporated into the construction schedule for each
New Center has been satisfied. As used herein the target dates by which each New
Center shall commence business operations may be referred to as the “New Center
Opening Dates”. The Parties hereby agree that in the event that one or two of
the New Centers are not opened for business within the time periods established
therefore by the Management Committee, then unless otherwise agreed to by Buyer,
the Buyer’s obligations hereunder to (A) purchase Plasma (or Pre-Licensed
Plasma) from such New Center(s) and (B) acquire such New Center(s) shall
immediately terminate upon Buyer’s written notice. The failure of the Seller to
timely secure the opening of all New Centers by the New Center Opening Dates
specified on Exhibit A shall be grounds for termination of this Agreement
pursuant to Section 9.4.
 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

Page 2

--------------------------------------------------------------------------------




2.3 Operation of the New Centers. Seller shall operate the New Centers in
accordance with industry norms, including without limitation, those standards
relative to employee/staff compensation and payment of donor fees. In addition,
Seller shall comply with the operating covenants for the New Centers specified
in this Agreement. The New Centers shall be constructed and operated in a manner
that is compliant with all Regulatory Approvals, including Foreign Regulatory
Approvals and qualify for approval by the relevant regulatory authorities in the
United State and the European Union.


2.4 Operating Benchmarks. As described throughout this Agreement, certain of
Buyer’s obligations are conditioned upon the satisfaction by Seller of certain
operating benchmarks. The Parties hereby agree that the operating benchmarks
shall be defined as follows (the “Operating Benchmarks”):


   (a)  Seller shall secure all Regulatory Approvals for each New Center within
* * *  months from the New Center Opening Date established by the Management
Committee for each New Center; and


  (b)  Seller shall achieve and maintain an average collection level of at least
* * *  plasma units per * * *  for a period of * * *  (the “Minimum
Collections”) for each New Center during the * * *  period commencing on the New
Center Opening Date established by the Management Committee for each New Center.


2.5 Acquisition of New Centers. 


   (a) In the event Seller achieves all of the Operating Benchmarks described in
Section 2.4 for a New Center, Buyer agrees to purchase or authorize a subsidiary
to purchase, each such Qualified Center(s) from Seller upon Seller’s request, in
accordance with the terms of this Agreement and an asset purchase agreement to
be negotiated and executed by the Seller and either Buyer or the Buyer
subsidiary. Notwithstanding the foregoing, Seller’s right and Buyer’s obligation
pursuant to this Section 2.5(a) shall expire in the event Seller fails to notify
Buyer in writing of its request to proceed with the acquisition prior to the
first to occur of (i) the date that is * * *  from each New Center Opening Date
or (ii) the date that is * * *  from the close of any period of * * *  during
which the * * *  period was * * *  (the foregoing timeframe may be referred to
herein as the “Required Acquisition Period”).


  (b) Notwithstanding the foregoing, however, in the event the Operating
Benchmarks are achieved for one or more New Centers and Seller elects not to
cause Buyer to proceed with the acquisition of such Qualified Center prior to
the expiration of the Required Acquisition Period (as contemplated by Section
2.5(a)), Buyer shall have the right, exercisable within 30 days of the
expiration of the Required Acquisition Period, to cause Seller to proceed with
the transaction to sell any such Qualified Center to Buyer on the terms and
conditions set forth herein


   (c) In the event the Operating Benchmarks are achieved for one or more New
Centers and neither Party exercises any of its rights hereunder to proceed with
an acquisition of a Qualified Center, each such New Center shall no longer be
subject to the terms and conditions of this Agreement and neither Party shall
have the further right to require the sale of such New Center. In such an event,
the Parties may elect to continue sales of Plasma from such New Center pursuant
to this Agreement, but shall be under no further obligation to do so absent a
further written agreement between the Parties.


  (d) In the event a Party exercises its rights under this Section 2.5 with
respect to one or more Qualified Centers, the Parties will act in good faith and
use their best efforts to negotiate and execute a definitive asset purchase
agreement for such New Center(s) and to promptly satisfy any and all closing
conditions agreed upon in such asset purchase agreement within the time periods
specified in Section 5.3(a). The terms and conditions for the closing of such
purchases shall be as defined in the definitive asset purchase agreement
executed by the Parties. An election by a Party not to require the sale or
purchase of a Qualified Center shall not affect the Parties’ rights and
obligations hereunder with respect to the other New Centers covered by this
Agreement.
 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
 
Page 3

--------------------------------------------------------------------------------




  (e) In the event that the Operating Benchmarks are not achieved within the
time frames provided for in Section 2.4 for one or more (but less than all) of
the New Centers, then Buyer shall have no obligation to purchase the New
Center(s) for which the Operating Benchmarks were not achieved. In such an
event, Buyer agrees to notify Seller of its election not to acquire such a New
Center within forty-five (45) days from the date Buyer determines that the New
Center(s) did not satisfy the Operating Benchmarks. The failure, however, of
Buyer to timely notify Seller of such a determination, however, shall not be
deemed an election by the Buyer to proceed with an acquisition of any such
non-qualifying New Center or a waiver by Buyer of any of its rights hereunder,
including without limitation, the right not to purchase any New Center that has
not satisfied all Operating Benchmarks.


  (f) In addition, in the event that the Operating Benchmarks are not achieved
within the time frames provided for in Section 2.4 for a New Center, then (i) in
addition to any other rights and remedies that Buyer shall have pursuant to this
Agreement, Buyer shall also have the right to acquire such New Center for a
total purchase price as set forth in Section 5.4(b) and (ii) Seller shall
immediately transfer and assign to Buyer all standard operating procedures
necessary to operate such New Center for no additional cost. In the event Buyer
elects to exercise its right to acquire a New Center for which the Operating
Benchmarks are not achieved (such New Center being referred to herein as a
“Non-Qualified Center”), Buyer shall so notify Seller within forty-five (45)
days from the date Buyer determines that the New Center(s) did not satisfy the
Operating Benchmarks and the Parties shall act in good faith and use their best
efforts to negotiate and execute a definitive asset purchase agreement for such
Non-Qualified Center and to timely satisfy any and all closing conditions agreed
upon in such agreement. The timing for an acquisition of a Non-Qualified Center
shall be as set forth in Section 5.3(b).


Section 3. Financial Matters


3.1 Obligations of Seller. At all times prior to acquisition of the New Centers
by Buyer, Seller shall be solely responsible for all costs, fees and expenses
associated with the cost of construction and operation of the New Centers,
subject to the payments which Buyer may make pursuant to this Section 3 of this
Agreement.


3.2 Buyer Milestone Payments. Buyer hereby agrees to make the following payments
to Seller upon Seller’s achievement of the performance targets described herein
(the payments set forth below may be referred to herein as the “Performance
Payments”):


(a) For each New Center, Buyer shall pay to Seller a payment of * * * upon the
execution of a facility lease within the time period established for such action
by the Management Committee;


(b) for each New Center, Buyer shall pay to Seller an amount of * * * upon the
issuance of all necessary construction permits for each New Center, within the
time period established for such action by the Management Committee;
 
 (c) for each New Center, Buyer shall pay to Seller a payment of * * * upon the
completion of construction of such New Center, as certified by Buyer, within the
time period established for such action by the Management Committee; and
 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

Page 4

--------------------------------------------------------------------------------




(d) for each New Center, Buyer shall pay to Seller an amount of * * * upon
Buyer’s certification that such New Center has actually commenced receiving
donations of Plasma within the time period established for such action by the
Management Committee.


3.3 Purchase Price of Plasma Sales. 


(a) The purchase price of the Plasma purchased by Buyer from each New Center
pursuant to Section 4 of this Agreement shall be * * * . Commencing on the first
to occur of (i) the date that is twelve months from each New Center Opening Date
or (ii) the date that such New Center receives all Regulatory Approvals, the
purchase price of the Plasma from such New Center shall be increased by the
Consumer Price Index (CPI) as reported by the United States Department of Labor,
Bureau of Labor Statistics for the twelve month period ending October 31, 2008.
 
  (b) During the period commencing on the New Center Opening Dates and until the
date that such New Center is issued all necessary Regulatory Approvals, the
purchase price of the Plasma purchased hereunder, which shall be deemed
Pre-licensed Plasma (as defined in Section 4.2), shall be * * * of the per unit
purchase price of the Plasma drawn at each New Center as specified in Section
3.3(a). At such time as Seller fulfills its requirement to obtain all Regulatory
Approvals for the New Centers and the Pre-licensed Plasma may be released from
holding in accordance with Section 4.3, Seller may render invoices to Buyer
relating to shipments of such Pre-licensed Plasma in an amount equal to * * * of
the purchase price specified in Section 3.3(a) for the quantities of
Pre-licensed Plasma shipped to holding. Buyer shall pay the undisputed invoices
for the amounts contemplated in this Section 3.3(b) in accordance with the
provisions of Section 3.3(c) of this Agreement.
  
   (c) Seller shall invoice Buyer for all Pre-licensed Plasma (defined in
Section 4.2 below) on a bi-weekly basis. Buyer shall pay undisputed invoices
within fifteen days of receipt of each invoice. Such invoice shall not be dated
or submitted prior to delivery of the underlying Plasma. All Payments shall be
made in U.S. Dollars. Seller’s invoices shall reflect the actual quantity of the
Plasma shipped and the price thereof, as computed in accordance with this
Agreement.


  (d) In the event Seller is obligated by any regulatory body or agency or
otherwise requested or compelled by Buyer at any time during the term of this
Agreement to perform or implement any new testing or other quality procedure not
specifically contemplated hereunder, the price then in effect under this
Agreement shall automatically and concurrently be proportionately increased to
reflect all of Seller’s corresponding additional costs, evidence of which shall
be provided to Buyer upon request. Correspondingly, in the event that Buyer at
any time during the term of this Agreement reduces or eliminates any testing or
other quality procedure so as to result in an actual material decrease in
Seller’s incurred costs to procure, store, provide or supply the Plasma
hereunder to Buyer, the price then in effect under this Agreement shall be
proportionately decreased to reflect all of Seller’s corresponding savings.


3.4 Termination of Obligations Regarding a New Center. 


   (a) In the event that both Seller and/or Buyer decline to require the sale
and purchase of a New Center (including a Qualified Center) in accordance with
the terms of this Agreement, Buyer’s obligation to purchase, and Seller’s
obligation to sell, Plasma or Pre-Licensed Plasma (defined in Section 4.2 below)
generated from such New Center and Buyer’s obligation to acquire such New Center
shall terminate effective on the date that Buyer notifies Seller of its
determination not to acquire such New Center. Effective as of such date, the
operations of such New Center shall no longer be deemed to be subject to this
Agreement or the oversight of the Management Committee.
 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

Page 5

--------------------------------------------------------------------------------




(b) All Performance Payments for a particular New Center and, to the extent
applicable, all payments for Pre-Licensed Plasma (defined in Section 4.2 below)
collected at a particular New Center made by Buyer shall be reimbursed in full
by Seller in the event that the Buyer’s obligation to acquire such New Center is
terminated due to the non-performance of Seller of any of its obligations
hereunder, in the event the Operating Benchmarks for such New Center are not
timely achieved or in the event Seller elects not to sell a Qualified Center
pursuant to Section 2.5(a) and thereafter Buyer elects not to require the sale
of such Qualified Center pursuant to Section 2.5(b). Reimbursement of such
amounts shall be due in full within fifteen days of Buyer’s request for such
payment. Late payments of these amounts shall accrue interest at the rate of 16%
per annum until paid in full by Seller.


Section 4. Purchase and Sale of Plasma


4.1 Purchases. From time to time during the period commencing on each New Center
Opening Date and until the first to occur of (i) the twelve month anniversary of
such New Center Opening Date; (ii) the closing date of the Buyer’s acquisition
of such New Center; (iii) the date of determination by Buyer not to acquire a
Non-Qualified Center; or (iv) the election by the Parties not to sell a
Qualified Center pursuant to Section 2.5 (the “Purchase Period”), Buyer shall
deliver to Seller a purchase order reflecting the aggregate volume of Plasma to
be purchased at such time in accordance with the terms of this Agreement (a
“Purchase Order”). Each Purchase Order shall specify the quantity of Plasma
ordered and the delivery dates. All Plasma shall be deliverable in such
increments as Seller and Buyer may from time to time agree regarding the
frequency and schedule for pick-up and delivery. Seller agrees to use it best
efforts to timely deliver the quantities of Plasma as agreed hereunder
throughout the duration of the Purchase Period. Subject to the terms and
conditions of this Agreement, commencing on the New Center Opening Dates and
continuing through the end of the Purchase Period, Seller shall sell, and Buyer
shall purchase, all of the Plasma collected at each of the New Centers for the
purchase price specified in Section 3.3, above. During such Purchase Period, the
Plasma collected at each New Center shall be sold exclusively the Buyer.


4.2 Pre-License Purchases. The Parties acknowledge that the purchases of Plasma
hereunder shall be deemed “Pre-Licensed Plasma” until such time as the Seller
obtains all Regulatory Approvals for the New Centers. Once Seller obtains the
Regulatory Approvals the Pre-Licensed Plasma conforms to the Specifications, it
shall be deemed to be Plasma. Buyer shall only be obligated to purchase
Pre-Licensed Plasma from Seller pursuant to this Agreement for a period of 12
months following each New Center Opening Date. In the event that Seller does not
obtain all Regulatory Approvals for a New Center within the foregoing time
period, Buyer shall have the right, upon written notice, to immediately
terminate its obligation to purchase Pre-Licensed Plasma from such New Center
and Seller shall reimburse Buyer for all amounts paid by Buyer for such
Pre-Licensed Plasma within fifteen days of Buyer’s notice.


4.3 Delivery. Except as otherwise agreed in writing by the Parties, all
deliveries of Plasma shall be FOB New Center(s) or other facility designated by
Seller reasonably acceptable to Buyer. The shipping agent or carrier shall be
selected and contracted by Buyer. Shipments of Pre-Licensed Plasma shall be made
from the New Centers to a “holding” location to be specified in writing by
Buyer. Pre-Licensed Plasma shipped to holding shall be stored and handled in
fully compliance with all Applicable Laws. Title to the Plasma and risk of loss
shall pass from Seller to Buyer when the Plasma is provided to or placed with
Buyer’s shipping agent or on a transport carrier. Title to Pre-Licensed Plasma
and risk of loss shall pass from Seller to Buyer when the Pre-Licensed Plasma is
deemed to be Plasma in accordance with the terms and conditions of this
Agreement. The Seller will be responsible for all storage charges at the holding
facility until all Regulatory Approvals have been received for the New Center
and the Pre-Licensed Plasma is subsequently released to the Buyer’s account.
 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

Page 6

--------------------------------------------------------------------------------




4.4 Governing Documents. All sales of Plasma hereunder shall be subject solely
to the terms and provisions of this Agreement (including all exhibits and
schedules) and shall not be subject to other terms, conditions or provisions
contained in any other purchase order, writings, or documents except to the
extent a purchase order, writing or document sets forth or confirms quantity or
schedule for delivery. Furthermore, in the event of any inconsistency or
discrepancy between the terms and conditions of this Agreement and the schedules
hereto, or any other record, the terms of this Agreement shall prevail.


4.5 Records and Compliance Matters. Seller shall, at its expense, keep and
maintain detailed records pertaining to the amount and type of Plasma (including
Pre-Licensed Plasma) sold hereunder during the term of this Agreement and for a
period of 30 years following the date of termination or expiration of the
Agreement. Seller shall transfer such records in connection with the
consummation of the acquisition of the New Centers, as contemplated by this
Agreement. Such records shall be made available for inspection by Buyer during
normal business hours, upon reasonable advance notice. Inspections by Buyer
pursuant to this clause shall be subject to the other terms and conditions
pertaining to inspections set forth in Section 14.1.


4.6 Permits and Approvals. Each Party shall obtain all necessary licenses,
permits, certificates of origin and other requisite documents, including
approvals and registrations, and pay all applicable fees, charges, customs
duties and taxes incurred in the performance of its obligations under this
Agreement. Both Parties shall comply with all Applicable Laws, regulations
rules, and guidelines pertaining to their performances under this Agreement,
including but not limited to those set forth in the U.S. Code of Federal
Regulations, 21 C.F.R. parts 600-640 and any other applicable local, state or
federal law, regulation or ordinance within the United States.


4.7 Storage and Handling of Plasma. Plasma and Pre-Licensed Plasma shall be
stored, handled, packed and shipped by Seller in such a manner as to prevent
damage to the Plasma, Pre-Licensed Plasma or containers during shipping and in
compliance with all Applicable Laws and shall be shipped (including to any
holding facility designated by Buyer) subject to such other conditions set forth
in the Specifications, and any other written instructions provided by Buyer. No
Plasma shall be released pursuant to this Agreement unless and until such Plasma
fully complies with the Specifications and Applicable Laws and Seller shall be
responsible for ensuring compliance with all such Specifications.  


4.8 New Center Supply. Seller will supply and Buyer shall accept Plasma or
Pre-Licensed Plasma from New Centers only. In the event that a New Center is
found by Buyer to be materially deficient in its compliance with the applicable
procedures or Regulatory Approvals (including Foreign Regulatory Approvals),
Seller shall have fifteen (15) days to provide, in writing, a corrective action
plan acceptable to Buyer in Buyer’s reasonable discretion. If the action plan is
unacceptable or if the subject plasma New Center cannot cure the deficiency to
Buyer’s satisfaction and lawfully provide Plasma within sixty (60) days of any
such event, then, at Buyer’s option said New Center may be eliminated from this
Agreement in all respects.


4.9 Buyer Approved Testing Center. Buyer and Seller shall agree (within 30 days
of the execution of this Agreement) upon the identity of the vendors to perform
viral marker and NAT testing of Plasma and Pre-Licensed Plasma (each an
“Approved Testing Center”), and Seller agrees to send any Plasma and
Pre-Licensed Plasma provided to Buyer pursuant to this Agreement only to
Approved Testing Centers.
 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

Page 7

--------------------------------------------------------------------------------




4.10 Quality. Seller shall manufacture, process, store, distribute, test,
transport, dispose and otherwise handle Plasma (and Pre-Licensed Plasma) at all
times in compliance with all Applicable Laws and the Specifications set forth in
Schedule 1. Any and all changes sought by Buyer to the initial Specifications
set forth in Schedule 1 to this Agreement shall be sent to Seller for review and
approval. Buyer shall advise Seller of any and all anticipated changes to
specifications as soon as practicable so as to provide Seller with as much
advance notice as possible. Seller shall have fifteen (15) business days to
agree to implement such changes. Process cost increases resulting from
Specification changes requested by Buyer or necessitated or advisable in
response to regulatory action (or threat thereof) shall be borne by Buyer (other
than any such changes requested to respond to any action or threat thereof by
any regulatory agency related to the operation of a New Center in a manner
consistent with the procedures that Seller operates other Plasma collection
centers, which costs shall be borne by Seller). If any New Center is closed as a
result of regulatory sanctions placed on Seller by the FDA or equivalent foreign
regulatory body, or if Seller or any New Center receives a warning letter or
consent decree from the FDA or equivalent regulatory body or any accrediting
body, or is otherwise subject to similar quality concerns, Seller must notify
Buyer immediately and in any event not later that five (5) business after the
earlier of Seller’s receipt of the relevant communication or the date it learns
of such quality concern. Seller shall not make changes to the key process
parameters that require prior approval from the FDA or the specifications
without prior reasonable notice to Buyer, which prior notice shall be at least
six (6) months unless otherwise required by a regulatory body.


4.11 Testing and Approval. With respect to each shipment of Plasma (and
Pre-Licensed Plasma) to be shipped to Buyer, Seller shall test such Plasma (and
Pre-Licensed Plasma) to ensure compliance with the Specifications. Seller shall
include a certificate of analysis (“COA”) as well as all other documentation
described in the Specifications with each shipment of Plasma disclosing the
results of such testing and showing conformance with the specifications. Subject
to the existence of any latent defects, Buyer shall have a period of thirty (30)
days from date of its receipt of a shipment of Plasma to inspect the delivered
Plasma and the accompanying COA and reject all or part of the corresponding
shipment of Plasma for nonconformity with the specifications. If Buyer rejects
all or part of such shipment, it shall promptly notify Seller and the provisions
of Section 4.12 below shall apply. If after accepting a shipment of Plasma,
Buyer subsequently discovers latent material defects (including without
limitation, nonconformance to the specifications) not reasonably discoverable
during the acceptance period set forth above, Buyer may revoke its acceptance of
such shipment of Plasma by giving written notice and disclosing the nature of
any defects to Seller as soon as practicable after discovering such defects. In
such event, such Plasma shall be considered to be nonconforming to the extent
latent material defects in fact are present and the provisions of Section 4.12
below shall apply.


4.12 Remedies. If a shipment of any Plasma (and Pre-Licensed Plasma) or any
portion thereof fails to conform to the Specifications or Applicable Laws or is
otherwise not as warranted or contains latent defects, or that has not been
manufactured, processed, stored, distributed, tested, transported, disposed of
or otherwise handled in accordance with Applicable Laws or the specifications,
then Buyer shall have the right to reject such non-conforming shipment or
portion thereof. Buyer shall give written notice to Seller of its rejection
hereunder, setting forth in detail the basis of the rejection, within forty-five
(45) days after receipt, specifying the grounds for such rejection. The
nonconforming shipment or portion thereof shall be held for Seller’s
disposition, or shall be returned to Seller, or destroyed if required by
Applicable Law, in each case at Seller’s expense, as directed by Seller. Buyer
shall not be obligated to buy or pay for any shipment which does not comply with
the specifications or Applicable Laws, or is otherwise not as warranted. Buyer
shall receive a full credit for any rejected shipment, which shall include
Buyer’s shipping costs. At Buyer’s option, Seller shall at no cost to Buyer,
cause within thirty (30) days of Buyer’s notice, an equivalent amount of
conforming Plasma to be delivered to Buyer.
 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
 
Page 8

--------------------------------------------------------------------------------


 
Section 5. Purchase of New Centers


5.1 Acquisition. In the event Seller achieves all of the Operating Benchmarks
described in Section 2.4 for each New Center and either Seller or Buyer exercise
their rights under Section 2.5 to require a sale and purchase of such Qualified
Center(s) in accordance with the terms of this Agreement and an asset purchase
agreement (the “New Center Purchase Agreement”) to be negotiated and executed by
the appropriate parties, then with respect to each Qualified Center, the Parties
will act in good faith and use their best efforts to negotiate and execute the
New Center Purchase Agreement for such Qualified Center(s) and to promptly
satisfy any and all closing conditions agreed upon in such New Center Purchase
Agreement. The terms and conditions for the closing of such transactions shall
be as defined in the New Center Purchase Agreement executed by the appropriate
parties. In the event that all of the Operating Benchmarks are not achieved
within the time frames provided for in Section 2.4 for a New Center, Buyer shall
have no obligation to purchase any Non-Qualified Center. Buyer, however, may
exercise its right under Section 2.5(f) to acquire such a Non-Qualified Center.
In such event, the obligations of the Parties described in this Section 5.1
shall be applicable to an acquisition of a Non-Qualified Center.


5.2 New Center Purchase Agreement. The obligation of Buyer to acquire any New
Center (whether a Qualified or a Non-Qualified Center) is subject in all respect
to the terms of the definitive New Center Purchase Agreement to be negotiated,
drafted, executed and exchanged. The New Center Purchase Agreement will describe
the specific assets to be purchased and/or assigned and the liabilities to be
assumed and any other rights and obligations of the parties arising out of such
transactions. The Parties agree to commence negotiations toward the definitive
New Center Purchase Agreements during the construction phase under this
Agreement and to act in good faith to agree upon the final form of New Center
Purchase Agreement in a timely manner. The mere failure of the Parties to have
agreed upon the final form of New Center Purchase Agreement prior to any
particular target date, absent a written agreement to the contrary, shall not be
deemed a breach of this Agreement absent the bad faith of a Party.


5.3 Timing of Acquisitions.


  (a) Acquisitions of Qualified Centers. For each New Center that is deemed to
be a Qualified Center, the Parties will act in good faith and use their best
efforts to consummate the acquisition of such Qualified Center(s) within * * *
from the date that Seller or Buyer, as the case may be, exercises its right
under Section 2.5, to require a sale and purchase of a Qualified Center. In the
event that the Parties are not able to consummate an acquisition of a Qualified
Center during the foregoing time period, either Party may notify the other Party
that it considers such other Party to be in default of its obligations under
this Agreement and provide such Party with a period of 30 days within which to
cure such default. In the event the Parties are not able to consummate such
transaction within such additional 30 day period, such failure may be deemed
grounds for termination of this Agreement and in such an event, the provisions
of Sections 9.4 and 9.5 shall apply. Furthermore, in the event the Parties fail
to consummate a timely sale of a Qualified Center, thereafter, the Parties may,
but shall have no obligation to, agree that Seller shall no longer be subject to
the exclusivity conditions of this Agreement solely with respect to the
Qualified Center for which an acquisition was not consummated and the
obligations of the Parties with respect to purchases and sales of Plasma from
such Qualified Center shall be as set forth in Section 2.5(c).


(b) Acquisitions of Non-Qualified Centers. For any New Center that Buyer that is
a Non-Qualified Center which Buyer elects to acquire in accordance with Section
2.5(f), the Parties will act in good faith and use their best efforts to
consummate the acquisition of such Non-Qualified Center(s) within * * * from the
date that Buyer exercises its right under Section 2.5(f), to require a sale and
purchase of a Non-Qualified Center. In the event that the Parties are not able
to consummate an acquisition of a Non-Qualified Center during the foregoing time
period, Buyer may notify the Seller that it considers Seller to be in default of
its obligations under this Agreement and provide Seller with a period of 30 days
within which to cure such default. In the event the Parties are not able to
consummate such transaction within such additional 30 day period, such failure
may be deemed grounds for termination of this Agreement and in such an event,
the provisions of Sections 9.4 and 9.5 shall apply. Furthermore, in the event
the Parties fail to consummate a timely sale of a Non-Qualified Center,
thereafter, the Parties may, but shall have no obligation to, agree that Seller
shall no longer be subject to the exclusivity conditions of this Agreement
solely with respect to the Non-Qualified Center for which an acquisition was not
consummated and the obligations of the Parties with respect to purchases and
sales of Plasma from such Non-Qualified Center shall be as set forth in Section
2.5(c).
 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
 
Page 9

--------------------------------------------------------------------------------




5.4 Acquisition Cost of New Centers.


  (a) Qualified Centers. The purchase price for each Qualified Center to be
purchased shall be equal to the most recent * * * for such Qualified Center, * *
* and multiplied by * * * per liter, less all * * * made by Buyer. However, in
addition to this acquisition cost, Buyer agrees that that its cost to acquire
(i) cash on hand and current inventory of medical supplies will be equal to * *
* , subject to a maximum amount of * * * and (ii) Seller’s current inventory of
Plasma at such Qualified Center shall be upon the * * * set forth in this
Agreement.


  (b) Non-Qualified Centers. The purchase price for any Non-Qualified Center to
be purchased shall be equal to * * * of the purchase price that Buyer would pay
pursuant to Section 5.4(a) of this Agreement if the Non-Qualified Center was a
Qualified Center. However, in addition to this acquisition cost, Buyer agrees
that that its cost to acquire Seller’s current inventory of Plasma at such
Non-Qualified Center shall be upon the * * * set forth in this Agreement.


5.5 New Center Assets.  


  (a)  Pursuant to the New Center Purchase Agreement, Seller shall sell, assign,
transfer, convey and deliver to the Buyer (or Buyer’s subsidiary), and the Buyer
(or the Buyer subsidiary) shall purchase, acquire and accept from the Seller,
all of the Seller’s right, title and interest in and to the New Centers and the
following assets related to the New Centers, as shall be more specifically
expressed in the definitive New Center Purchase Agreement (collectively, the
“New Center Assets”): (i) those certain parcels of real property (including all
buildings, improvements and structures located thereon and all appurtenances
thereto) owned or leased by on which the New Centers are situated; (ii) all of
the leasehold interests and rights of the Seller, including such subleases under
the tenant space leases, ground leases and other leases of real property; (iii)
all fixed assets, fixtures, furnishings, furniture, office supplies, tools,
machinery and equipment owned or leased by the Seller used in the operation of
the New Centers; (iv) all the plasma inventories and related supplies and all
inventories of general production supplies used in the operation of the New
Centers; (v) those approved standard operating procedures, licenses, permits,
contracts, agreements, arrangements and/or commitments listed in the New Center
Purchase Agreement; (vi) all business and financial records and personnel and
donor records relating exclusively to the New Centers; (vii) the Seller’s
proprietary data bases, donor lists and records, donor center technical guides,
quality control and training manuals, specialty guides and standard operating
procedures with respect to the operations of the New Centers; and (viii) all
good will of the Seller related to the New Centers.


  (b) The New Center Purchase Agreement shall also provide that the Buyer (or
Buyer subsidiary) shall assume and shall thereafter pay, discharge and perform
in the ordinary course solely those obligations as identified therein as
“Assumed Obligations”. The Buyer (or Buyer subsidiary) shall not assume and
shall not be liable for any liabilities or obligations of the Seller other than
as expressly identified in the New Center Purchase Agreement as an Assumed
Obligation. The Seller shall remain responsible for all liabilities and
obligations related to the New Centers arising or accrued prior to the closing
date of the transactions contemplated by this Section.
 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
 
Page 10

--------------------------------------------------------------------------------




  5.6 Exclusivity; Required Sale of New Centers. 


  (a)  From the Effective date and until the first to occur of (1) the closing
of the purchase of the New Centers or (2) the determination by the Buyer not to
proceed with the acquisition of the New Centers, Seller will not (i) solicit,
initiate, or encourage the submission of any proposal or offer from any person
or entity relating to the acquisition of any capital stock, membership interests
or other voting securities of Seller, or any assets of Seller directly or
indirectly used in the New Centers (including any acquisition structured as a
merger, consolidation, exchange or purchase of a controlling interest), or (ii)
participate in any discussions or negotiations regarding, furnish any
information with respect to, assist or participate in, or facilitate in any
other manner any effort or attempt by any person or entity to do or seek any of
the foregoing without first complying with the provisions of this Section. This
Section, however, shall not prohibit Seller from engaging in transactions to
sell assets that are not used, directly or indirectly, in the New Centers or
that are not otherwise important to the operations of the New Centers. The sale
or transfer of an asset other than an asset used in a New Center shall be deemed
to be used in or important to the operations of a New Center if, upon the
consummation of the transaction for the sale or transfer of such assets (or a
series of such transactions occurring within a period of six consecutive
months), Seller’s operation of any New Center shall be materially and adversely
impacted.


  (b) If during the period of exclusivity contemplate by Section 5.6(a), Seller
wishes to enter into any transaction which would result in a change in control
of Seller (a “Proposed Transaction”), Buyer shall have the right (but not the
obligation) to acquire the New Centers prior to the Seller entering into any
such agreement relating to a Proposed Transaction at an acquisition cost based
on the price specified in Section 5.4(a) above, at the run rate of Plasma
collections for the three consecutive months immediately prior to the date that
Seller became aware of such Proposed Transaction, unless the New Center that is
the subject of such a transaction is a Non-Qualified Center, in which case the
acquisition cost shall be as specified in Section 5.4(b). In the event Buyer
declines to exercise the right provided for herein, Seller shall be permitted to
proceed with the Proposed Transaction, subject in all respects to its
obligations hereunder and the counterparty to such transaction agreeing to
perform Seller’s obligations under this Agreement and otherwise abide by the
terms and conditions hereof, inclusive of this Section 5.6.


  (c) In the event Seller becomes aware of a Proposed Transaction, Seller shall
immediately provide the Buyer with written notice of such potential transaction
and in no event shall Seller proceed with such Proposed Transaction prior to the
expiration of the time periods described in this Section 5.6. The notice
contemplated in this Section 5.6(c) shall provide at a minimum, (i) the
timeframe of the Proposed Transaction; (ii) the terms of the Proposed
Transaction, including the identity of the counterparty to such Proposed
Transaction; and (iii) the rate of Plasma sales from each New Center during the
three month period ending immediately prior to the date the notice is sent.


(d)  Buyer shall have a period of thirty (30) from the date of its receipt of
such notice to notify Seller if it wishes to acquire one or more of the New
Centers (regardless if any New Center is a Qualified Center as of such date) for
a acquisition cost based on the price specified in Section 5.6(b). In the event
Buyer elects to require the sale of one or more New Centers, Buyer and Seller
shall proceed with the transaction in good faith and use their commercially
reasonable efforts to consummate such transaction within sixty (60) days from
the date Buyer notifies Seller of its election. The terms and conditions of this
Section 5 shall apply to any transaction subject to this Section 5.6. In the
event the Parties are unable to consummate such a transaction, such New Centers
will continue to be subject to this Agreement unless otherwise provided for in
this Agreement.
 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
 
Page 11

--------------------------------------------------------------------------------




(e)  In the event Buyer declines to purchase all New Centers pursuant to this
Section 5.6, Seller shall be permitted to proceed with the Proposed Transaction.
In the event Buyer elects to purchase one or more, but less than all New
Centers, Seller may proceed with the Proposed Transaction only after
consummating the sale of the New Centers to Buyer. In the event Seller is
permitted to proceed with a Proposed Transaction and is unable to consummate
such transaction within sixty (60) days of the date that Buyer has declined to
purchase a New Center, Seller shall again be subject to the provisions of this
Section 5.6 for any subsequent Proposed Transaction. This Section 5.6 will
survive the closing of any particular Proposed Transaction and remain applicable
to any subsequent Proposed Transaction during the period of exclusivity
specified in Section 5.6(a).


Section 6. Construction of New Centers
 
6.1 Description of Services. Seller shall perform or subcontract for all
engineering and construction services (hereinafter referred to as the
“Construction Services”) for each of the New Centers. Such Construction Services
may include those specifically set forth and described in a project plan to be
negotiated, drafted and agreed upon by the Parties (the “Project Plan”). It is
understood that all Construction Services shall be in accordance with the final
Project Plan as shall be approved by both Parties. The Project Plan shall
include detailed specifications as to the construction and operation of the New
Centers, including without limitation a detailed budget for the project and a
timeline for the construction and certification of all New Centers. Commencing
on the Effective Date, the Parties shall use their commercially reasonable
efforts and cooperate in the development of the Project Plan for the
construction of the New Centers and shall jointly agree the final Project Plan
prior to commencement of construction.
 
6.2 Seller Responsibilities. As required for the Construction Services, Seller
shall (unless otherwise provided herein) subject to the terms and provisions of
this Agreement and Project Plan:
 
(a)   Furnish supervisors, engineers, designers, draftsmen, and other personnel
necessary for the preparation of drawings and specifications;
 
(b)   Furnish buyers, inspectors, expediters, and other personnel necessary to
procure specified equipment per the Project Plan;
 
(c)   Furnish supervisors, foremen, skilled and unskilled labor, and all other
personnel;
 
(d)   Procure or supply machinery, equipment, materials, expendable construction
items and supplies, related services and contracts;
 
(e)   Obtain all Regulatory Approvals;
 
(f)   Supply the major construction tools and equipment, and where not
available, procure third party construction tools and equipment, and supply
small tools; and
 
(g)    Allow access to the work areas for personnel of the Buyer and its agents.
All Buyer personnel, agents, contractors and subcontractors shall be required to
follow all Seller safety requirements and training.
 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
Page 12

--------------------------------------------------------------------------------


 
6.3 General Terms.
 
(a) Seller is and shall operate as an independent contractor in regards to this
Agreement and not as an agent or employee of Buyer. All Seller’s subcontracts,
supply agreements, and lease and rental agreements entered into pursuant to this
Agreement shall contain a provision expressly stating that no contractual
relationship exists between Buyer and any person, or entity with which Seller
has entered into a purchasing or contracting relationship. To the extent that
Seller places purchase orders with vendors, such purchase orders shall only be
placed within the parameters previously approved by the Management Committee or
otherwise with the express written approval of the Management Committee.


(b) Subject to the Project Plan and the oversight of the Management Committee,
at all times, Seller shall be solely responsible for the means, methods,
sequences, and procedures for the performance of its work under this Agreement.
Seller shall accept responsibility for its agents, contractors, subcontractors,
suppliers, and all others it hires or engages to perform or assist in performing
the work, whether on or off the project site.


(c) Either Party may, through its authorized representative, without
invalidating this Agreement, request changes within the general Project Plan
required by this Agreement, by altering, adding to, or deducting from the
Services to be performed (a “Change Order”). A Change Order shall not be binding
unless agreed to by both Parties.


(d) Seller shall commence the Services as agreed after the date of this
Agreement and shall prosecute the services on a best efforts basis continuously
and with due diligence in accordance with the schedule agreed upon in the
Project Plan.


(e) As soon as each New Center is in the opinion of Seller mechanically complete
and ready for initial start-up operation, Seller shall so notify the Buyer by
means of a Construction Completion Report. This report shall state which New
Center Seller proposes to demonstrate (meaning to prove or make evident by
reasoning or adducing evidence) have been mechanically completed in accordance
with the Project Plan and have passed such tests as may have been required of
Seller under the Agreement or the Project Plan. Seller shall propose a program
for such demonstrations commencing within a reasonably prompt timeframe after
the date of the notice. Mechanical Completion and the term “mechanically
complete” shall mean that all components of the New Centers have been properly
installed in accordance with applicable drawings and specifications, and the New
Centers are demonstrated to be ready for reasonable initial startup.


(f) Upon the reasonably satisfactory completion of such demonstration, Seller
and the Buyer shall sign the Construction Completion Report, stating that Seller
has demonstrated to the Buyer that the New Center is mechanically complete and
in a condition such that any procedures needed before the New Center is put into
operation may safely be carried out. Such Construction Completion Report may
include a reasonable punchlist of items requiring completion before the
completion of the Construction Services. Mechanical Completion shall not be
achieved if the punchlist includes substantial items which would hinder the
Buyer from operating in the space or which would be difficult to correct due to
environmental or other requirements.
 
Section 7. Operational Matters Regarding New Centers


7.1  Affirmative Covenants. With respect to the operations of the New Centers,
the Seller and its subsidiaries will:


  (a)  at all times, operate the New Centers in a reasonable and prudent manner
in compliance with all Applicable Laws, its FDA-approved Standard Operating
Procedures and all other standards generally practiced in the industry and
construct and operate the New Centers in a manner that is compliant with all
Regulatory Approvals, including Foreign Regulatory Approvals, and qualify for
approval by the relevant regulatory authorities in the United State and the
European Union. Consistent with the foregoing, the Seller shall use its
reasonable efforts consistent with good business practice to preserve the
goodwill of the suppliers, contractors, licensors, employees, customers,
distributors and others having business relations with the Seller.
 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
 
Page 13

--------------------------------------------------------------------------------




   (b) Pay and discharge all lawful taxes, assessments and governmental charges
or levies imposed upon it, upon its income and profits or upon any of its
assets, before the same shall become in default, as well as all lawful claims
for labor, materials and supplies which, if unpaid, might become a lien or
charge upon such properties or any part thereof, provided, however, that the
Seller will not be required to pay and discharge any such tax, assessment,
charge, levy or claim so long as (i) the validity, applicability and/or the
amount thereof shall be contested in good faith by appropriate proceedings, (ii)
the Seller, shall have set aside on its books adequate reserves in accordance
with GAAP with respect to any such tax, assessment, charge, levy or claim so
contested, and (iii) enforcement of any lien on any assets of the Seller
associated with any such taxes, assessments, charges, levies or claims shall
have been effectively stayed or fully bonded pending the final determination of
any such proceedings.


(c) Do or cause to be done all things necessary to preserve and keep in full
force and affect its corporate existence, rights and franchises and to comply in
all material respects with all laws, regulations and orders of each governmental
authority having jurisdiction over it and the New Centers.


(d) Maintain executive and management personnel with substantially the same
qualifications and experience as the present executive and management personnel.


(e)  Maintain, preserve, protect and keep its property, including all New Center
Assets, in good repair, working order and condition and will, from time to time,
make all necessary and proper repairs, renewals, replacements, betterments and
improvements thereto.


(f) Keep adequately insured, by financially sound reputable insurers, all New
Center Assets and other property of a character usually insured by similar
corporations and carry such other insurance as is usually carried by similar
corporations.


7.1  Negative Covenants. The Seller and its subsidiaries shall not with respect
to the New Center and New Center Assets:


(a) make any material change in its operations, except such changes as may be
required to comply with any applicable requirements of law;


(b)  make any contract or commitment concerning the New Centers, including with
respect to any liability or obligation, in excess of $25,000 in the aggregate,
except with the consent of the Management Committee;


(c)  sell, lease (as lessor), transfer or otherwise dispose of, or mortgage or
pledge, or impose or suffer to be imposed any encumbrance on, any of the New
Center Assets;


(d)  institute any material increase in any profit-sharing, bonus, incentive,
deferred compensation, insurance, pension, retirement, medical, hospital,
disability, welfare or other employee benefit plan with respect to the employees
of the New Centers, other than in the ordinary course or as required by any such
plan or requirements of law;
 
(e)  make any general change in the compensation of the employees of the New
Centers, other than changes made in accordance with normal compensation
practices;


(f)  sell or otherwise transfer any Plasma inventory for the New Centers other
than with the consent of the Buyer;
 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
 
Page 14

--------------------------------------------------------------------------------




  (g)  sell, transfer or encumber in any manner any New Center or New Center
Assets or store any New Center Assets with any warehouseman or other third
party; or


  (h) engage in any practice, take any action, or enter into any transaction
outside the ordinary course of business. Without limiting the generality of the
foregoing, Seller with respect to the New Centers will not otherwise engage in
any practice, take any action, or enter into any transaction which would cause a
Material Adverse Change in the New Centers.


Section 8. Warranties


8.1 Warranties of Seller Regarding Construction of New Centers


(a) Engineering and Design Warranty. Seller warrants it will perform its
engineering and design services (“Engineering Services”) in accordance with the
current standards of care and diligence normally practiced by recognized
engineering firms in performing services of a similar nature. If during the one
(1) year period following acceptance of the Services pursuant to Section 8.2 it
is shown that there is an error or omission in the Engineering Services as a
result of Seller failure to meet those standards and Buyer has notified Seller
in writing of any such error within that period, Seller shall reperform such
Engineering Services within the original scope of Services as may be necessary
to remedy such error. All costs incurred by Seller in performing such corrective
engineering and design services shall be to the account of Seller. It is
understood and agreed that time is of the essence with respect to the correction
of any such error or omission. Nothing herein shall remove or limit the Buyer’s
right to make a claim for damages as otherwise provided in the terms and
conditions of this document.
 
  (b) Construction Warranty. Seller warrants it will perform its construction
services (“Construction Services”) in accordance with the current standards of
care and diligence normally practiced by recognized construction management
firms in performing services of a similar nature and that such Construction
Services shall be free from material defects in workmanship. If during the one
(1) year period following acceptance of the Services pursuant to Section 8.2 it
is shown that there is an error in the Construction Services as a result of
Seller failure to meet those standards and Buyer has notified Seller in writing
of any such error within that period, Seller shall re-perform such Construction
Services within the original scope of Services as may be necessary to remedy
such error. All fees and expenses incurred by Seller in performing such
corrective services shall not be paid on such corrective services. It is
understood and agreed that time is of the essence with respect to any such
corrective service. Nothing herein shall remove or limit the Buyer’s right to
make a claim for damages as otherwise provided in the terms and conditions of
this document.
 
  (c) Third Party Warranty and Guarantee. Seller will, for the protection of
Buyer, demand from all vendors and contractors from which Seller procures
machinery, equipment or materials or services, warranties and guarantees with
respect to such machinery, equipment, materials or services, which shall be made
available to Buyer to the full extent of the terms thereof.  Seller
responsibility with respect to machinery, equipment and materials or services
obtained from vendors or contractors shall be limited to rendering all
reasonable assistance to Buyer for the purpose of enforcing the same. 
 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
 
Page 15

--------------------------------------------------------------------------------


 
8.2 Warranties of Seller Regarding Operation of New Centers and the Sale of
Plasma


  (a) Seller warrants that the Plasma delivered hereunder shall conform to the
Plasma Specifications set forth in this Agreement and shall be manufactured,
collected, processed, tested, stored, handled and delivered to or placed with
Buyer’s designated agent/carrier in accordance with the Specifications and all
Applicable Laws, rules, regulations and current Good Manufacturing Practices
(cGMP) regulations as published and/or amended from time to time by the FDA.
Seller further warrants and represents that the Plasma delivered hereunder shall
be free from defects in materials and workmanship and shall not, as of the date
of delivery to or placement with Buyer’s agent/carrier, be adulterated or
misbranded with the meaning of the Federal Food, Drug and Cosmetic Act, shall be
in full compliance with the Biological Products section of the Public Health
Service Act and applicable regulations, and shall be in full compliance with any
applicable international, federal, state or local laws or regulations.


  (b) Seller warrants and represents that clear and unrestricted title for all
Plasma purchased under this Agreement will pass to the Buyer upon acceptance by
Buyer as defined in Section 4.


  (c) Seller represents and warrants that Seller has all applicable Regulatory
Approvals, permits and licenses required in the performance of its obligations
under this Agreement, including without limitation the US FDA. Seller certifies
it will not use in any capacity the services of any person, including any firm
or individual that has been debarred or is subject to debarment under the
Generic Drug Enforcement Act of 1992, amending the Food, Drug, and Cosmetic Act
of 21 U.S.C. 335a (a) or (b). Seller agrees to notify Buyer promptly in the
event any person providing services to Seller under the scope of this Agreement
is debarred or becomes subject to debarment.


  (d) Seller represents and warrants that the manufacture, processing, testing,
distribution, transport, storage, disposal and other handling of Plasma does not
infringe the intellectual property rights of any third party and that Seller
validly possesses all licenses to third party intellectual property necessary or
appropriate for the manufacture, processing, testing, distribution, transport,
storage, disposal and other handling of Plasma.


8.3  General Representations and Warranties


8.3.1 Seller’s Representations and Warranties.


(a) The Seller is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Nevada. The Seller has all
requisite corporate power and authority to execute, deliver and perform this
Agreement and all other agreements entered into or delivered in connection with
the transactions contemplated hereby. The Seller is qualified to do business as
a foreign corporation in each jurisdiction in which the failure to so qualify
would have a Material Adverse Effect. The Seller has all authorizations,
approvals, orders, licenses, certificates and permits of and from all
governmental or regulatory bodies necessary to own and/or lease the properties
and assets employed by the Seller in the conduct of operating a plasma
collection center at the New Centers and to conduct its business and operations
as currently conducted.


(b) The execution, delivery and performance of this Agreement and all other
agreements entered into in connection with the transactions contemplated hereby
have been duly and validly authorized by all necessary corporate action on the
part of the Seller. This Agreement has been duly executed and delivered by the
Seller, constitutes the valid and binding obligation of the Seller, and is
enforceable in accordance with its terms. All other agreements to be entered
into pursuant to this Agreement by the Seller in connection with the
transactions contemplated hereby will be duly executed and delivered by the
Seller, will constitute the valid and binding obligations of the Seller, and
will be enforceable in accordance with their respective terms. The execution,
delivery and performance of this Agreement does not, and all other agreements
entered into in connection with the transactions contemplated hereby by the
Seller will not, violate, conflict with, result in a breach of or constitute a
default under (or an event which with due notice or lapse of time, or both,
would constitute a breach of or default under) or result in the acceleration of,
create in any party the right to accelerate, terminate, modify or cancel,
creation of any lien, security interest or other encumbrance under (a) the
Certificate of Incorporation or By-laws of the Seller, as amended to date, (b)
any note, agreement, contract, license, instrument, lease or other obligation to
which the Seller is a party or by which it is bound or to which any of its
assets are subject, (c) any judgment, order, decree, ruling or injunction or (d)
any statute, law, regulation or rule of any governmental agency or authority.
 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
 
Page 16

--------------------------------------------------------------------------------




(c) There is no action, lawsuit, proceeding, claim, controversy, arbitration or
investigation pending or, to the Seller’s knowledge, threatened against, or
directly involving, the Seller’s plasma collection business, inclusive of the
New Center Assets. There is no unsatisfied or outstanding order, writ, judgment,
injunction or decree affecting the Seller’s plasma collection business or the
New Center Assets. The Seller has complied and is complying with all laws,
ordinances, and governmental rules and regulations applicable to it and its
properties, assets and business, the non-compliance with which would have a
Material Adverse Effect, and has obtained all Regulatory Approvals necessary for
the ownership of its properties and the conduct of its business as currently
conducted.


(d) Except for obtaining the Regulatory Approvals, no consent or approval of any
third party or governmental body is required for the consummation by the Seller
of the transactions contemplated by this Agreement.


8.3.2 Buyer’s Representations and Warranties.


(a) The Buyer is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. The Buyer has all requisite
power and authority to execute, deliver and perform this Agreement and all other
agreements entered into or delivered in connection with the transactions
contemplated hereby.


(b) The execution, delivery, and performance of this Agreement and all other
agreements entered into in connection with the transactions contemplated hereby
have been duly and validly authorized by all necessary corporate action on the
party of the Buyer. This Agreement has been duly executed and delivered by the
Buyer, constitutes the valid and binding obligation of the Buyer and is
enforceable against it in accordance with its terms. All other agreements to be
entered into pursuant to this Agreement by the Buyer in connection with the
transactions contemplated hereby will be duly executed and delivered by the
Buyer, will constitute the valid and binding obligations of the Buyer, and will
be enforceable in accordance with their respective terms. The execution,
delivery and performance of this Agreement does not, and all other agreements to
be entered into in connection with the transactions contemplated hereby by the
Buyer will not, violate, conflict with, result in a breach of or constitute a
default under (or an event which with due notice or lapse of time or both, would
constitute a breach of or default under) or result in the creation of any lien,
security interest or other encumbrance under (a) its charter or By-laws, (b) any
note, agreement, contract, license, instrument, lease or other obligation to
which the Buyer is a party or by which it is bound, (c) any judgment, order,
decree, ruling or injunction or (d) any statute, law, regulation or rule of any
governmental agency or authority.


Section 9. Term and Termination


9.1 Term of Agreement. The term of this Agreement shall commence on the
Effective Date and shall continue in full force and until the first to occur of
(a) the failure of Seller to achieve all Operating Benchmarks specified in this
Agreement or (b) December 31, 2010 (the “Term”) unless terminated earlier in
accordance with this Agreement.
 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
 
Page 17

--------------------------------------------------------------------------------




9.2 Termination for Cause. Either Party shall have the right to immediately
terminate this Agreement in the event the other Party fails to perform any of
its material obligations under this Agreement and such failure to perform is not
cured within 30 days of written notice of such failure. The right of any Party
to terminate this Agreement pursuant to this Section shall not be affected in
any way by its waiver or failure to take action with respect to any prior
default. The Party not in default shall be entitled to terminate this Agreement
without prejudice to any other rights conferred on it by this Agreement or under
law or equity. A termination shall not relieve a Party from any obligations that
survive termination or expiration of this Agreement.


9.3 Other Termination Provisions. Either Party may immediately terminate this
agreement if the other Party: (i) admits in writing that it is unable to pay its
debts as they become due; (ii) starts a proceeding, or indicates its
acquiescence to a proceeding started by another, relating to it under any
bankruptcy, reorganization, rearrangement, insolvency, readjustment or debt,
dissolution, liquidation or similar law; (iii) makes an assignment for the
benefit of creditors; (iv) consents to the appointment of a receiver, trustee or
liquidator for a substantial part of its property; (v) files, or has filed
against it, a petition in bankruptcy, reorganization, rearrangement or
insolvency which, if filed against it, is not dissolved or dismissed within
ninety (90) days after filing; or (vi) had entered against it an order by a
court of competent jurisdiction appointing a receiver, trustee or liquidator for
it or a substantial part of its property, or approving its dissolution or
termination, and if not consented to or acquiesced in by such Party, such order
in not vacated or set aside or stayed within ninety (90) days.


9.4 Additional Buyer Termination Rights. In addition to the foregoing, Buyer
shall have the right to immediately terminate this Agreement at any time upon
written notice and without further liability or obligation to Seller in the
event that (a) Buyer is unable to obtain any Regulatory Approvals necessary for
it to take title to any of the New Centers; (b) the FDA does not approve Buyer’s
biologics license application for its lead product candidate for the treatment
of hereditary angioedema prior to * * * ; (c) Seller is unable to obtain all
Regulatory Approvals for the New Centers within the timeframes contemplated for
such event in this Agreement; (d) Seller is unable to obtain the Minimum
Commitments at the New Centers within the timeframes contemplated for such event
in this Agreement; (e) the Parties are unable to consummate an acquisition of a
New Center within the time period specified in Section 5.3 or (f) Seller is
unable to comply with the construction timeframes agreed to by the Parties in
the Project Plan or is unable to commence operations of the New Centers on or
before the New Center Opening Dates established by the Management Committee. In
the event Buyer terminates this Agreement pursuant to Section 9.2 or subsections
(c) – (f) of this Section 9.4, Seller shall reimburse Buyer for all amounts paid
by Buyer pursuant to this Agreement within fifteen days of Buyer’s request for
such payment. In the event Buyer terminates this Agreement pursuant to
subsections (a) and (b) of this Section 9.4, Buyer may exercise all rights and
remedies available to it under this Agreement or applicable law, except that
Seller shall not be obligated to reimburse Buyer for any Performance Payments
made by Buyer pursuant to Section 3.2 of this Agreement prior to the date of
such termination. Late payments of these amounts shall accrue interest at the
rate of 16% per annum until paid in full by Seller. The rights and remedies of
the Buyer set forth herein are in addition to all other rights and remedies of
the Buyer set forth elsewhere in this Agreement, including without limitation
Section 3.4, and under applicable law.


9.5 Effect of Termination. In the event of any termination or expiration of this
Agreement, all obligations by the Parties with respect to the construction,
operation and sale of the New Centers shall immediately expire, the Management
Committee shall be dissolved and the Parties shall have no further obligation to
proceed with any transactions with respect to such matters. The rights and
remedies available to Buyer or the Seller under this agreement or any other
agreement among the parties are cumulative and the exercise of any right or
remedy shall not preclude or dismiss Buyer’s or the Seller’s right to pursue any
other or additional right or remedy, including, without limitation, any claim
for damages. The failure to exercise any right or remedy in the event of any
breach or default shall not constitute a waiver or adversely affect Buyer’s or
the Seller’s right to exercise any right or remedy in the future for the same or
any other breach or default in the future.
 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
 
Page 18

--------------------------------------------------------------------------------




9.6 Provisions Surviving Termination. The provisions of this Agreement which by
their nature would continue beyond any termination or expiration of this
Agreement, including without limitation Sections 8, 9, 10, 11, 12, 13, 14 and 15
shall survive any termination or expiration of this Agreement to the degree
necessary to permit their complete fulfillment or discharge.


9.7 Termination of Prior Agreements. The Parties hereby agree that upon the
execution of this Agreement all prior agreements for the purchase and sale of
Plasma between Buyer and Seller or any affiliate of Seller are hereby terminated
in all respects, other than any provisions of any such agreement whose terms
specifically survive termination. Seller represents that it has all necessary
right and authority to consent to the termination of such prior agreements on
behalf of its affiliates, including without limitation that certain agreement
for the sale of Plasma entered into by Buyer and Biomedics, Inc. dated as of
April 12, 2007, as modified to date.


Section 10.  Indemnity


10.1.  Indemnification by the Seller. The Seller agrees to indemnify and hold
harmless the Buyer, its Affiliates and their officers, agents and employees from
and against any and all damages, losses, obligations, liabilities, claims,
actions or causes of actions (“Losses”) incurred by the Buyer (or its Affiliates
or their officers, agents and employees) in connection with or arising from (i)
any breach of any warranty or the inaccuracy of any representation of the Seller
contained or referred to in this Agreement or any certificate delivered by or on
behalf of the Seller pursuant hereto, (ii) any breach by the Seller of, or
failure by the Seller to perform, any of its covenants or obligations contained
in this Agreement, (iii) the operations of the New Centers, or (iv) any
negligent act or omission or willful or unlawful misconduct of the Seller, its
Affiliates or their officers, or employees, agents or representatives, resulting
in any loss of or damage to any property or injury or death of any person as a
result of the Seller’s provision of the Engineering Services or Construction
Services or the operation of the New Centers.


10.2 Indemnification by the Buyer. The Buyer agrees to indemnify and hold
harmless the Seller, its Affiliates and their officers, agents and employees
from and against any and all Losses incurred by the Seller (or its Affiliates or
their officers, agents and employees) in connection with or arising from (i) any
breach of any warranty or the inaccuracy of any representation of the Buyer
contained or referred to in this Agreement or in any certificate delivered by or
on behalf of the Buyer pursuant hereto, (ii) any breach by the Buyer of, or
failure by the Buyer to perform, any of its covenants and obligations contained
in this Agreement.


10.3 Procedural Matters. Any Party (the “Indemnified Party”) seeking
indemnification hereunder shall give promptly to the party obligated to provide
indemnification to such Indemnified Party (the “Indemnitor”) a written notice (a
“Notice”) describing in reasonable detail the facts giving rise to the claim for
indemnification hereunder. The failure of any Indemnified Party to give the
Notice promptly as required by this Section 10.3 shall not affect such
Indemnified Party’s rights hereunder this except to the extent such failure is
actually prejudicial to the rights and obligations of the Indemnitor.


10.4 Defense and Settlement. In the event of the initiation of any legal
proceeding against the Indemnified Party by a third party, the Indemnitor shall
have the sole and absolute right after the receipt of notice, at its option and
at its own expense, to be represented by counsel of its choice and to control,
defend against, negotiate, settle or otherwise deal with any proceeding, claim,
or demand which relates to any loss, liability or damage indemnified against
hereunder; provided, however, that the Indemnified Party may participate in any
such proceeding with counsel of its choice and at its expense. The parties
hereto agree to cooperate fully with each other in connection with the defense,
negotiation or settlement of any such legal proceeding, claim or demand. To the
extent the Indemnitor elects not to defend such proceeding, claim or demand, and
the Indemnified Party defends against or otherwise deals with any such
proceeding, claim or demand, the Indemnified Party may retain counsel, at the
expense of the Indemnitor, and control the defense of such proceeding. Without
the consent of the other party, such consent not to be unreasonably withheld if
the settlement only requires the payment of money, neither the Party may settle
any such proceeding which settlement obligates the other party to pay money, to
perform obligations or to admit liability, unless such settlement includes as an
unconditional term thereof, the giving by the claimant of an unconditional and
complete release of claims in favor of the other Party.
 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
 
Page 19

--------------------------------------------------------------------------------




Section 11.  Limitation of Liability


11.1 EXCEPT AS PROVIDED IN THIS SECTION, NEITHER PARTY SHALL BE LIABLE TO THE
OTHER PARTY OR ANY OTHER PERSON OR ENTITY FOR ANY SPECIAL, INCIDENTAL,
CONSEQUENTIAL, INDIRECT, PUNITIVE OR EXEMPLARY DAMAGES HOWEVER CAUSED (INCLUDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE PERFORMANCE OF THE SERVICES),
REGARDLESS OF THE FORM OF ACTION, WHETHER FOR BREACH OF CONTRACT, BREACH OF
WARRANTY, TORT, NEGLIGENCE, STRICT PRODUCT LIABILITY, OR OTHERWISE (INCLUDING,
WITHOUT LIMITATION, DAMAGES BASED ON WILLFULNESS, LOSS OF PROFITS, LOST
REVENUES, OR LOSS OF BUSINESS OPPORTUNITY), AND WHETHER OR NOT SUCH PARTY HAS
BEEN ADVISED OR KNEW OF THE POSSIBILITY OF SUCH DAMAGES.


11.2 The foregoing limitation of liability shall not apply to (a) a material
breach by a Party of its confidentiality obligations pursuant to this Agreement,
or (b) damages, losses and claims arising out of a Party’s gross negligence,
willful misconduct or fraud, or (c) a Party’s indemnification obligations under
this Agreement. The Parties acknowledge that this limitation of liability
provision has been separately negotiated, is a material inducement to the
Parties entering into this Agreement on the terms provided herein and shall be
enforceable regardless of whether any remedy provided for fails of its essential
purpose.


11.3 IN NO EVENT SHALL BUYER’S AGGREGATE LIABILITY ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT, FROM ANY AND ALL CAUSES, WHETHER BASED ON
CONTRACT, TORT (INCLUDING NEGLIGENCE), OR ANY OTHER CAUSE OF ACTION EXCEED * *
*  .


Section 12.  Confidentiality


12.1 During the Term and for a period of three (3) years thereafter, each Party
shall (i) hold the other Party’s Confidential Information in strict trust and
confidence and avoid the disclosure or release thereof to any other person or
entity by using at least the same degree of care as it uses to avoid
unauthorized use, disclosure, or dissemination of its own Confidential
Information of a similar nature, but not less than reasonable care, (ii) not use
the other Party’s Confidential Information for any purpose whatsoever except as
expressly contemplated under this Agreement, and (iii) not directly or
indirectly, copy, reproduce, use, publish, misappropriate, assign, or otherwise
transfer or disclose to any person the other Party’s Confidential Information,
other than as permitted pursuant to the terms of this Agreement, regardless of
whether such information was actually delivered to the receiving Party prior to
the effective date of this Agreement. “Confidential Information,” as used
herein, shall mean all information, trade secrets, inventions, data, processes,
or other records relating to a Party’s business, financial affairs or
operations, including but not limited to information related to business plans,
technology, source code, product or service requirements, customers, pricing,
techniques and methods, which is either marked or identified as confidential or
which the receiving party knew or reasonably should have known, under the
circumstances, was confidential, whether disclosed in any tangible, electronic,
visual or other medium. Confidential Information shall also include all
information, know-how, trade secrets, data (technical or non-technical) or other
confidential information concerning the operations, projects, organization,
business or finances of a Party or any third party to which a Party owes a duty
of confidentiality, in whatever form, that a receiving Party learns, generates
or acquires in conjunction with the performance of the services pursuant to this
Agreement. All files, records, documents, notes, or other items relating to or
embodying Confidential Information that may be delivered to a receiving Party or
to which a receiving Party may be granted access, shall remain the exclusive
property of the Party disclosing such Confidential Information. Neither Party
shall disclose to any third parties, including a customer of the other Party,
the existence or terms of this Agreement.
 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
Page 20

--------------------------------------------------------------------------------




12.2 A receiving Party shall not disclose any Confidential Information except to
its officers, directors and employees (and those of its affiliates upon the
prior written approval by the disclosing Party) (collectively “Representatives”)
who need to know such information for the purpose of performing the consulting
services contemplated by this Agreement and which persons shall be similarly
bound in writing (it being understood that each such Representatives shall be
informed by the receiving Party of the confidential nature of such material and
shall be directed to treat such material confidentially in accordance with the
terms of this Agreement). A receiving Party agrees to be responsible for any
breach of this Agreement by any of its Representatives. Notwithstanding the
foregoing, a receiving Party shall not be required to maintain confidentiality
with respect to information (i) which is or becomes part of the public domain
not due to any act or omission by the receiving Party; (ii) of which it had
independent knowledge without confidentiality restriction prior to disclosure by
the disclosing Party; (iii) which comes into the possession of the receiving
Party (without confidentiality restriction) in the normal and routine course of
its own business from and through independent, non-confidential sources; or (iv)
which is required to be disclosed by receiving Party governmental requirements.
If receiving Party is requested or required (by oral questions, interrogatories,
requests for information or document subpoenas, civil investigative demands, or
similar process) to disclose any confidential information supplied to it by the
disclosing Party, the receiving Party shall promptly notify the disclosing Party
of such request(s) prior to any disclosure so that the disclosing Party may seek
an appropriate protective order. Seller acknowledges that Buyer may be required
to disclose the terms of this Agreement pursuant to its reporting obligations
under the Securities Exchange Act of 1934, as amended, and to file a copy of
this Agreement as an exhibit to a periodic report required to be filed by Buyer
thereunder.


12.3 Failure on the part of the receiving Party to abide by this Section 12 may
cause the disclosing Party irreparable harm for which damages will not be an
adequate remedy at law. Accordingly, the non-breaching Party has the right to
seek injunctive to prevent any threatened or actual violations of this section
in addition to whatever remedies it may have at law. In such a proceeding, the
Party allegedly breaching this Agreement expressly waives the defense that a
remedy in damages will be adequate and any requirement in an action for specific
performance or injunction for the posting of a bond by the non-breaching Party.


Section 13. Force Majeure. A Party’s failure to perform its obligations under
this Agreement due to “acts of God,” acts of governments (other than the
specific requirements expressed elsewhere in this Agreement), riots, wars,
accidents, deficiencies in supplies, materials or transportation or other causes
of any nature beyond such Party’s control, including with limitation acts of
terrorism, civil commotion, national emergency, epidemics, hurricane, embargo,
flood, fire or any law, proclamation, regulation, or ordinance or other act to
order of any court, government or governmental agency (other than the specific
requirements expressed elsewhere in this Agreement), shall not be deemed to be a
breach of this Agreement, provided that the non-conforming Party (i) provides
the other Party timely written notice of the existence and nature of any reason
for nonperformance, and (ii) resumes performance immediately upon the
elimination of the impeding force majeure.
 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
 
Page 21

--------------------------------------------------------------------------------




Section 14. Additional Agreements between the Parties


14.1 Recordkeeping and Audits. In addition to its obligation to maintain certain
records pursuant to Section 4.5, Seller shall, in accordance with standard
accounting practices maintain complete and accurate accounting records with
respect to all of its activities under this Agreement and shall retain such
records for a period not less than three (3) years the date of termination or
the closing of the acquisition by Buyer of the New Centers. The Seller shall
afford to the officers, employees and authorized representatives of the Buyer
(including, without limitation, independent public accountants, financial
advisors and attorneys) reasonable access during normal business hours, upon
reasonable advance notice, to the offices, properties, employees and business
and financial records (including computer files, retrieval programs and similar
documentation) of the New Centers and Seller’s books and records pertaining to
the New Centers regardless of where such documents may be located, to the extent
the Buyer shall reasonably deem necessary or desirable and shall furnish to the
Buyer or its authorized representatives such additional information concerning
the New Centers as shall be reasonably requested. The Buyer agrees that such
investigation shall be conducted in such a manner as not to interfere
unreasonably with the operations of the New Centers. If in the course of any
investigation pursuant to this Section, the Buyer's officers, employees or
authorized representatives discover any breach of any representation or warranty
contained in this Agreement, or any circumstance or condition that upon the
lapse of time would constitute such a breach, the Buyer covenants that it will
promptly so inform the Seller. The investigation will be conducted at Buyer’s
expense, unless it reveals material instances on non-compliance by Seller, in
which case Seller will reimburse Seller for all reasonable costs and expenses
incurred in connection with such audit. Any confidential or proprietary
information disclosed in the course of the audit will be subject to the
confidentiality provisions under this Agreement.


14.2 Non-Competition. During the term of this Agreement and for a period of five
years after any termination or expiration of this Agreement, except for a
termination based on the breach of this Agreement by Buyer, Seller agrees that
it will not, directly or indirectly enter into or become associated with or
otherwise operate any plasma collection centers within a radius of * * * from
the location of any New Center.


14.3 Non-Solicitation. Neither party shall, during the Term, and for two years
thereafter, directly or indirectly hire or attempt to hire any employee of the
other party who performed substantial work on any project covered by this
Agreement without such other party’s prior written consent; provided that the
foregoing shall not prohibit either party from issuing advertisements of a
general nature not specifically directed at any such employee and hiring any
such employee so long as such party is in compliance with this Section 14.3. For
purposes of clarity, this restriction shall not be applicable to the employment
by Buyer of any employees of Seller who worked at a New Center in connection
with the Buyer’s acquisition of a New Center.


14.4 Acknowledgement. The Parties acknowledge and agree that the covenants
contained in this Section 14 are fair and reasonable and of a special unique
character which gives them peculiar value and exist in order to protect the
Parties and that the Parties would not have entered into this Agreement without
such covenants being made to it. If any court shall hold that the duration or
geographic scope of the non-competition clause, or any other restriction
contained in this Section 14 is unenforceable, it is our intention that same
shall not thereby be terminated but shall be deemed amended to delete therefrom
such provision or portion adjudicated to be invalid or unenforceable or in the
alternative such judicially substituted term may be substituted therefor. The
Parties further acknowledge that damages alone will not be an adequate remedy
for any breach by any Party of the covenants contained in this Section 14, and
accordingly, each expressly agrees that, in addition to any other remedies which
each may have, each shall be entitled to injunctive relief in a court of
competent jurisdiction. The Parties acknowledge that the covenants contained in
this Section 14 are separate and distinct from, and shall not be merged with,
any similar covenants made by a Party in any other agreement, document or
understanding. The provisions of this Section 14 shall survive the termination
of this Agreement.
 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
 
Page 22

--------------------------------------------------------------------------------




14.5 Notifications. The Buyer, on the one hand, and the Seller, on the other
hand, shall promptly notify the other of any action, suit or proceeding that
shall be instituted or threatened against such party to restrain, prohibit or
otherwise challenge the legality of any transaction contemplated by this
Agreement. Each Party will give prompt written notice to the other Party of any
material adverse development causing a breach of any of its own representations
and warranties in this Agreement. No disclosure by any Party pursuant to this
Section, however, shall be deemed to prevent or cure any misrepresentation,
breach of warranty, or breach of covenant.


  14.6  Obtaining Permits and Licenses. The Seller shall be responsible for
obtaining all Regulatory Approvals required by any governmental agency with
respect to the construction and operation of the New Centers and the New Center
Assets. The Buyer will cooperate reasonably with the Buyer in obtaining such
permits and licenses. The Seller will use its best efforts and act diligently to
secure, any consents and approvals, including the Regulatory Approvals, required
to effect the transactions contemplated by this Agreement.


14.7 Insurance. Seller shall provide and maintain in full force and effect, at
no cost to the other Party, usual and customary insurance coverage for all
obligations relating to or arising under this Agreement, including, without
limitations, errors and omissions, products liability, general liability and
related insurance coverage with policy limits in the following minimums:



 
(a)
Commercial General Liability coverage of $1,000,000.00 per incident and
$2,000,000.00 in aggregate.

 
(b)
Products and Completed Operations Liability coverage of $5,000,000.00 per
incident and $5,000,000.00 in the aggregate.

 
(c)
Workers compensation as required by federal, state and local law.

 
(d)
Employers Liability limits of $1,000,000.00 per incidents.



Section 15. General


(a)  Press Releases and Public Announcements.  Neither the Buyer, on the one
hand, nor the Seller, on the other hand, shall, without the approval of the
other, make any press release or other public announcement concerning the
transactions contemplated by this Agreement, except as and to the extent that
any such party shall be so obligated by law, in which case the other party shall
be advised and the parties shall use their best efforts to cause a mutually
agreeable release or announcement to be issued; provided, however, that the
foregoing shall not preclude communications or disclosures necessary to
implement the provisions of this Agreement or to comply with the accounting and
disclosure obligations of the Securities and Exchange Commission or the rules of
any stock exchange or Nasdaq or to enable the Buyer to obtain debt or equity
financing.


(b) No Third-Party Beneficiaries.  This Agreement shall not confer any rights or
remedies upon any Person other than the Parties and their respective successors
and permitted assigns.


(c)  Entire Agreement.  This Agreement (including the Exhibits and Schedules
hereto and the documents referred to herein) constitutes the entire agreement
between the Parties and supersedes any prior understandings, agreements, or
representations by or between the Parties, written or oral, to the extent they
relate in any way to the subject matter hereof, including any prior agreements
between the Parties.
 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

Page 23

--------------------------------------------------------------------------------




(d)  Succession and Assignment.  This Agreement shall be binding upon and inure
to the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Party, not to be unreasonably withheld; provided, however, that
Buyer may, without the consent of Seller, but upon written notice (i) assign any
or all of its rights and interests hereunder to one or more of its Affiliates;
(ii) designate one or more of its Affiliates to perform its obligations
hereunder (in any or all of which cases Buyer nonetheless shall remain
responsible for the performance of all of its obligations hereunder); or (iii)
assign this Agreement as part of the sale or transfer of those of its assets to
which this Agreement pertains or in connection with a merger, consolidation or
acquisition.
 
(e)  Counterparts.  This Agreement may be executed in one or more counterparts
(including by means of facsimile), each of which shall be deemed an original but
all of which together will constitute one and the same instrument.


(f)  Notices.  All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given (i) when delivered personally
to the recipient, (ii) 1 business day after being sent to the recipient by
reputable overnight courier service (charges prepaid), (iii) 1 business day
after being sent to the recipient by facsimile transmission or electronic mail,
or (iv) 4 business days after being mailed to the recipient by certified or
registered mail, return receipt requested and postage prepaid, and addressed to
the intended recipient as set forth below:


If to Buyer:
 
Joshua Schein Ph. D.,
Chief Executive Officer
Lev Pharmaceuticals, Inc.
675 Third Avenue, Suite 2200
New York, New York 10017
Fax:
 
If to Seller:
 
Plasma Centers of America, LLC
1892 Tustin Street
Orange, California 92865
Attention:
Fax:
 

 
Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other Party
notice in the manner herein set forth.
 
(g)  Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of New York.
 
(h)  Amendments and Waivers.  No amendment of any provision of this Agreement
(inclusive of any Exhibits or Schedules) shall be valid unless the same shall be
in writing and signed by Buyer and Seller. Seller may consent to any such
amendment at any time prior to the Closing with the prior authorization of its
board of directors. No waiver by any Party of any provision of the Agreement or
any default, misrepresentation, or breach of warranty or covenant hereunder,
whether intentional or not, shall be valid unless the same shall be in writing
and signed by the Party making such waiver nor shall such waiver be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence. The failure of any party hereto to
enforce at any time any provision of this Agreement shall not be construed to be
a waiver of such provision, nor in any way to affect the validity of this
Agreement or any part hereto or the right of any party thereafter to enforce
each and every such provision.
 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
 
Page 24

--------------------------------------------------------------------------------


 
(i) Severability.  Wherever possible, each provision hereof shall interpreted in
such manner as to be effective and valid under applicable law, but in case any
one or more of the provisions contained herein shall, for any reason, be held to
be invalid, illegal or unenforceable in any respect, such provision shall be
ineffective to the extent, but only to the extent, of such invalidity,
illegality or unenforceability without invalidating the remainder of such
invalid, illegal or unenforceable provision or provisions or any other provision
hereof, unless such a construction would be unreasonable.
 
(j) Expenses.  Each of Buyer and Seller, will bear its own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby, except as otherwise specified in this
Agreement.


(k) Interpretation. (a) Any reference to any federal, state, local, or foreign
statute or law shall be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise. The word
including shall mean including without limitation. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof. Articles, title and headings to sections herein are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement. Disclosure of any fact or item
in any Schedule hereto referenced by a particular section in this Agreement
shall be deemed to have been disclosed with respect to every other section in
this Agreement. Neither the specification of any dollar amount in any
representation or warranty contained in this Agreement nor the inclusion of any
specific item in any Schedule hereto is intended to imply that such amount, or
higher or lower amounts, or the item so included or other items, are or are not
material, and no party shall use the fact of the setting forth of any such
amount or the inclusion of any such item in any dispute or controversy between
the parties as to whether any obligation, item or matter not described herein or
included in any Schedule is or is not material for purposes of this Agreement.
Unless this Agreement specifically provides otherwise, neither the specification
of any item or matter in any representation or warranty contained in this
Agreement nor the inclusion of any specific item in any Schedule hereto is
intended to imply that such item or matter, or other items or matters, are or
are not in the ordinary course of business, and no party shall use the fact of
the setting forth or the inclusion of any such item or matter in any dispute or
controversy between the parties as to whether any obligation, item or matter not
described herein or included in any Schedule is or is not in the ordinary course
of business for purposes of this Agreement.


(b) The parties acknowledge and agree that: (i) each party and its counsel
reviewed and negotiated the terms and provisions of this Agreement and has
contributed to its revision; (ii) the rule of construction to the effect that
any ambiguities are resolved against the drafting party shall not be employed in
the interpretation of this Agreement; and (iii) the terms and provisions of this
Agreement shall be construed fairly as to all parties hereto and not in favor of
or against any party, regardless of which party was generally responsible for
the preparation of this Agreement.


Remainder of page intentionally left blank. Signature page follows.
 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

Page 25

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the duly authorized representatives of the Parties have
executed this Agreement as of the date first above written.


BUYER:
LEV PHARMACEUTICALS, INC.
 
SELLER:
PLASMA CENTERS OF AMERICA, LLC
           
/s/ Judson A. Cooper
 
/s/ Gary Crandall
By: Judson A. Cooper
 
By: Gary Crandall
Title: Chairman and Executive Vice President
 
Title: President
     
Dated: 04/09/08
   

 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

Page 26

--------------------------------------------------------------------------------



Schedule 1


PLASMA SPECIFICATIONS


LEV PHARMACEUTICALS, INC.
SOURCE PLASMA SPECIFICATIONS:


a) Origin of Plasma: Human Source Plasma collected from donors at USA-FDA
licensed donor center(s). Each donor center must adhere to PPTA (iQPP) voluntary
standards. Plasma must be collected as Source Plasma as defined by the FDA in 21
CFR Part 640 Subpart G, Source Plasma 640.60.


b) Selection/Exclusion Criteria for Donors (Donations): The selection/exclusion
criteria used for determining donor eligibility was performed in accordance to
the current SOP’s of the collecting facility at the time of donation from donors
meeting all donor screening and donor selection criteria. Plasma must be
collected from donors who fulfill all requirements as Qualified Donors as
defined by iQPP standards and in accordance with 21 CFR Part 640 Subpart G,
Source Plasma Suitable Donors 640.63.


c) Examination and Interview of Donors: The donor examination and/or interview
was performed in accordance to the current SOP’s of the collecting facility and
performed in accordance with all US requirements at the time of donation.


d) Screening Tests on Individual Donations: Testing requirements as described in
21 CFR 640.67 and 640.71 must be met and shall meet the following criteria:


TEST
TEST RESULT
Anti HIV ½
Non-reactive
HBsAg
Non-reactive
Anti-HCV
Non-reactive
HIV NAT
Negative
HCV NAT
Negative
Syphilis
Negative or Non-reactive donor
Atypical Antibody
Negative donor



A list of all current test kits or methods shall be submitted to Lev
Pharmaceuticals, and updated in the event a test or method is changed.


For Lookbacks and notification for destruction of plasma, notification must be
made to Lev Pharmaceuticals:


§
Within three working days upon receipt of reactive or positive test results from
a donor from whom prior or subsequent units have been shipped to Lev
Pharmaceuticals

§
Within one working day of notification of Post Donation Information resulting in
product recalls or seizure concerning units shipped to Lev Pharmaceuticals

 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
 
Page 27

--------------------------------------------------------------------------------




§
Within three working days of receipt of Post Donation Information not resulting
in a seizure or recall (e.g. tattoo, body piercing, high risk behavior)

 
e) Density: The density of plasma must be 1.026.


f) Shelf life: Each bottle must have at least a remaining shelf life of 5 years
as of delivery.


g) System to Trace Donations: Supplier shall maintain systems that all donations
are traceable to the individual donors.


h) Plasma Collection System: Source Plasma collection in bottles in accordance
to current SOP’s of the collecting facility at the time of donation. Plasma must
be collected in bottles that fulfill all requirements sited by the FDA in 21 CFR
Part 640 Subpart G, Source Plasma 640.64(b). Plasma collection must fulfill all
additional requirements as defined by the FDA in 21 CFR Part 640 Subpart G,
Source Plasma 640.64.


Plasma units that fall into one of the following categories is unacceptable for
shipment to Lev Pharmaceuticals:


§
Units with reactive or positive viral marker test results; Prior or subsequent
units from donors that have been found to be reactive/positive for required
testing

§
Hemolyzed or lipemic units

§
Units with frozen plasma on the outside of the container

§
Broken or contaminated units

§
Untested or units with incomplete testing (except for units shipped to
RxCrossroads under “holding” )

§
Orphan units

§
Units having errors that breech traceability such as units that cannot be traced
back to an individual donor



i) Plasma Storage and Transport: Source Plasma must be frozen by cooling rapidly
at -20ºC or colder, as soon as possible and at the latest within 24h of
collection. Plasma storage and transportation has been maintained at -20ºC or
colder. The Seller will provide one additional sample for each unit shipped to
Purchaser with the Shipment packaged in separate boxes as per shipment id.


j) Quality Specifications – Documentation: 


Each shipment of Plasma must have the following shipment documentation and
electronic information associated with it.



 
·
Bill of Lading (copy)

 
·
Certificate of Quality (see Exhibit B below) (original)

 
·
Shipping Report Summary

 
·
Shipment Report Detail


 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
 
Page 28

--------------------------------------------------------------------------------


 

 
·
Plasma Packing and Test Report Forms

 
·
E-File (see requirements below)



The Bill of Lading shall include the following information:


·
***

·
***

·
***

·
***

·
***

·
***

·
***

·
***

·
***



The Shipping Report Summary shall include the following information:


·
***

·
***

·
***

·
***

·
***

·
***

·
***

·
***

·
***

·
***



The Shipping Report Detail shall include the following information:


·
***

·
***

·
***

·
***

·
***

·
***

·
***

 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
 
Page 29

--------------------------------------------------------------------------------


 
The Plasma Packing and Test Report shall include the following information:


·
***

·
***

·
***

·
***

·
***

·
***

·
***

·
***

·
***

·
***

·
***

·
***

·
***



The originals of this documentation are to be mailed to the following address:


Lev Pharmaceuticals


k) Electronic data of shipment: Every shipment will include an electronic file
that contains information about the shipment. Included in these files is the
following information:



 
·
***

 
·
***

 
-
***

***

 
-
***

***

 
-
***

   
***

 
-
***

 
·
Header-record containing the following information:


 
o
***
 
o
***
 
o
***
 

 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

Page 30

--------------------------------------------------------------------------------


 
o
***
 
o
***
 

 
o
***
 




 
-
A number of detail-records containing the following information for each plasma
unit:


 
o
***
 
o
***
 
o
***
 
o
***
 
o
***
 
o
***
 
o
***
 
o
***
 



 
1.
***

 
2.
***

 
3.
***

 
4.
***

 
5.
***

 
6.
***

 
7.
***

 
8.
***

 



-
Trailer-line containing the following information: 

o
***
 
o
***
 
o
***
 

Each bottle will be labeled with at least the following information:
• Supplier name and license number
• Plasma Type
• Unit Identification will be by means of barcode unit number type CODE128
• Volume
• Anticoagulant composition
• Storage temperature
• Expiration date
• Plasma bottle lot number (on bottle)


Each case will be labeled with at least the following information:

 
·
Supplier name and license number


 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
 
Page 31

--------------------------------------------------------------------------------


 

 
·
Plasma Type

 
·
Shipment Id

 
·
Case number

 

--------------------------------------------------------------------------------


Exhibit A



   
Center A
 
Center B
 
Center C
             
Selection of New Center Locations
 
* * *
 
* * *
 
* * *
Lease Negotiation
 
* * *
 
* * *
 
* * *
Construction Permitting
 
* * *
 
* * *
 
* * *
Commencement of Construction
 
* * *
 
* * *
 
* * *
Opening Preparation
 
* * *
 
* * *
 
* * *
New Center Opening Dates
 
* * *
 
* * *
 
* * *
             

Note: Dates indicated above specify the date by which each specific event is to
be completed or occur.
 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

Page 32

--------------------------------------------------------------------------------

